Exhibit 10.1

Execution

DIRECTOR NOMINATION AGREEMENT

This Director Nomination Agreement (the “Agreement”), dated and effective as of
June 6, 2016 (the “Effective Date”), is by and among St. Denis J. Villere &
Company, L.L.C. (“Villere & Company”), the undersigned Villere principals (the
“Villere Principals”, and together with Villere & Company, “Villere”), the
undersigned Villere Designees (as defined herein) and Epiq Systems, Inc., a
Missouri corporation (the “Company”). In consideration of and reliance upon the
mutual covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

1. Board Representation, Board Matters and Bylaw Amendments. The Company and
Villere agree as follows:

 

  (a) The Nominating and Corporate Governance Committee (the “Governance
Committee”) of the Company’s board of directors (the “Board”) has reviewed and
approved the qualifications of Jeffrey Galgano, Barry LeBlanc and Gregory Share
(each, a ”Villere Designee” and together the “Villere Designees”) proposed by
Villere in the notice of nomination of directors for the Annual Meeting of the
Company shareholders (the “Annual Meeting”) held in the year 2016 (the “2016
Annual Meeting”) delivered by Villere pursuant to the Company’s bylaws, dated
December 4, 2015 (the “Nomination Notice”), and recommended their nomination to
the Board, and the Board hereby agrees to include the Villere Designees as
director nominees in the Company’s proxy statement for the 2016 Annual Meeting
and the Annual Meeting held in the year 2017 (the “2017 Annual Meeting”);
provided that if the 2016 Annual Meeting is not held on or before August 5,
2016, then the Board shall appoint the Villere Designees as directors to the
Board on August 5, 2016. The Board shall increase the size of the Board to 12
members (or 14) to accommodate the election (or appointment) of the Villere
Designees in 2016 as provided above, and shall reduce the size of the Board to
12 (if it has been increased to 14) in connection with the 2016 Annual Meeting.

 

  (b) As a condition to each Villere Designee’s nomination for election as a
director of the Company at the 2016 Annual Meeting and the 2017 Annual Meeting
or appointment, the Villere Designees must have provided the information set
forth in Section 1(d) to the Company as promptly as practicable following the
Company’s reasonable request therefor. The Board shall include each Villere
Designee as a director nominee in the Company’s proxy statement for the 2016 and
2017 Annual Meetings, and solicit proxies in favor of the election of the
Villere Designees at the 2016 and 2017 Annual Meetings and otherwise support the
Villere Designees for election in a manner no less rigorous and favorable than
the manner in which the Company supports its other nominees.

 

  (c)

On or before December 31, 2016, three (3) members of the Board (other than any
of the Villere Designees) shall resign from the Board, effective as of December
31,



--------------------------------------------------------------------------------

  2016, at which time the size of the Board shall be reduced to nine. The size
of the Board shall not be increased (except only as provided in Section 1(a)
above) at any time during the Standstill Period (as defined below) except that
the Company shall be permitted to increase the size of the Board if such
increase is undertaken for a legitimate business purpose (as reasonably
determined by the Board) (x) in connection with a merger, acquisition,
investment or other extraordinary business transaction involving the Company and
an unaffiliated third party, or (y) in connection with a request from or
transaction with an unaffiliated stockholder that beneficially owns 5.0% or more
of the Company’s outstanding Common Stock.

 

  (d) As a condition to each Villere Designee’s nomination for election as a
director of the Company at the 2016 Annual Meeting and the 2017 Annual Meeting
or appointment, each of Villere and the Villere Designees shall provide, fully
and completely, information that the Company reasonably requests (including
information that is required to be disclosed in a proxy statement or other
filings under applicable law or stock exchange rules or listing standards, and
information in connection with confirming independence or satisfying compliance
and legal obligations, in each case as applicable to all non-employee
directors).

 

  (e) Villere represents that each Villere Designee (i) meets all director
independence standards of the Company, the NASDAQ Stock Market (“NASDAQ”) and
the Securities and Exchange Commission (the “SEC”) and applicable provisions of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
rules and regulations promulgated thereunder, including Rule 10A-3, (ii) is
qualified to serve as a director under the General and Business Corporations Law
of Missouri (the “GBCLM”) and (iii) does not have any personal or business
interests or relationships that conflict with or may potentially conflict with
the responsibilities and obligations of such Villere Designee to the Company,
including (x) any agreement, arrangement or understanding with any person other
than the Company with respect to any direct or indirect compensation,
reimbursement or indemnification in connection with service or action as a
director of the Company, and (y) those that otherwise compete with the interests
of the Company (including serving as a director, employee or consultant (or in a
similar capacity) of any business that competes, in any material respect, with
any of the businesses carried on by the Company).

 

  (f) Each Villere Designee shall, and Villere shall cause each Villere Designee
to, provide to the Company an executed irrevocable resignation as director in
the form attached hereto as Exhibit “A” (for each Villere Designee, the
“Irrevocable Resignation”).

 

  (g) The Company’s obligations hereunder shall terminate immediately, and each
Irrevocable Resignation shall immediately take effect, if Villere ceases to
beneficially own (as defined below) at least 7.0% of the Company’s outstanding
Common Stock, unless, solely with respect to a resignation occurring pursuant to
this Section 1(g), the Board, in its sole discretion, determines to reject such
resignation.

 

2



--------------------------------------------------------------------------------

  (h) Each Villere Designee shall be compensated for his service as a director
and shall be reimbursed for his expenses on the same basis as all other
non-employee directors of the Company, and shall be entitled to the same rights
of indemnification and directors’ and officers’ liability insurance coverage as
the other non-employee directors of the Company, all as such rights may exist
from time to time; provided that the Company shall have no obligation to
indemnify any Villere Designee with respect to any disputes arising out of,
resulting from or in connection with this Agreement; and provided further that
if any Villere Designee is appointed after the announcement of an Applicable
Transaction, such Villere Designee shall only have the right to receive stock
compensation if such Applicable Transaction is not consummated prior to December
31, 2016.

 

  (i) One of each of the Villere Designees shall be appointed to be a member of
the Strategic Alternative Committee, the Governance Committee and the
Compensation Committee of the Board. If during the Standstill Period any of the
Villere Designees shall die, become disabled or otherwise cease to serve as a
director for good cause, Villere shall be entitled to designate a replacement
director, subject to the reasonable approval of such replacement by the
Governance Committee, and if such replacement director is not approved by the
Governance Committee, then Villere shall be entitled to designate a replacement
director until the Governance Committee finds such replacement director
reasonably acceptable; provided that any such replacement director must meet the
qualifications set forth in Section 1(e) and must have provided the information
set forth in Section 1(d) prior to any designation. Any such replacement
director shall be considered a Villere Designee for all purposes of this
Agreement.

 

  (j) The Company hereby agrees that (i) a Villere Designee is permitted to and
may provide confidential information to Villere subject to and solely in
accordance with the terms of the confidentiality agreement substantially in the
form attached hereto as Exhibit “B” (the “Confidentiality Agreement”), which
Villere and such Villere Designee agree to execute and deliver to the Company at
such time Villere decides to receive confidential information from such Villere
Designee and (ii) the Company will execute and deliver the Confidentiality
Agreement to Villere as promptly as is reasonably practicable following
execution and delivery thereof by the other signatories thereto.

 

  (k) Concurrently herewith, the Board has amended the bylaws of the Company
solely to (i) remove the requirement that a nominating shareholder must have
owned at least five percent (5%) of the Company’s outstanding Common Stock for
at least twenty-four months prior to nominating persons for election to the
Board, (ii) remove in its entirety Section 7.7 (Exclusive Forum) of the
Company’s bylaws and (iii) amend the timing of the Annual Meeting. During the
Standstill Period, the bylaws shall not be further amended to provide for any
minimum share amount or minimum holding period requirement for a nominating
shareholder, nor for any exclusive forum provision.

 

3



--------------------------------------------------------------------------------

  (l) No later than one (1) business day after the filing of the Form 8-K
(defined below) pursuant to Section 4, (i) the parties to the litigation
captioned St. Denis J. Villere & Company LLC, et al. v. Epiq Systems, Inc., et
al., Case No. 1516-CV26509 (the “Litigation”) shall file with the Missouri Court
of Appeals a letter informing it that a settlement has been reached and that the
previously scheduled deadlines can be taken off calendar; (ii) Villere shall
file with the Circuit Court of Jackson County, Missouri (the “Circuit Court”) a
dismissal with prejudice of its claims against the Company and the individual
defendants (without costs); (iii) the Company and individual defendants shall
file with the Circuit Court a dismissal with prejudice of their counterclaims
against Villere, George Young and the Villere Client Counter-Defendants (which
include Biloxi Marsh Lands Corp., Crossroads Holdings LLC, Kathleen G. Favrot,
Kathleen Favrot, executor H.M. Favrot, Judith W. Freeman, Laura L. Freeman,
Marla R. Garvey, Eugenie & Joseph Jones Family, William J. Kearney III ADM, Burt
H. Keenan, Lake Eugenie Land & Development Inc., James J. Leonard, Jonathan C.
McCall, Richard Evan McCall, Johnathan McCall, Sr., Alexander Milne Development,
Alan H. Phillipson, Jack B. Rettig, Toler Foundation and Zemurray Foundation)
(without costs); and (iv) and the parties shall enter into the Release Agreement
attached hereto as Exhibit “C”.

 

  (m) As of the Effective Date, Villere hereby irrevocably withdraws the notice
of nomination of directors for the 2016 Annual Meeting delivered by Villere
pursuant to the Company’s bylaws, dated December 4, 2015.

 

2. Standstill, Support Agreement, Litigation.

 

  (a) For the purposes of this Agreement, the “Standstill Period” shall mean the
period beginning on the Effective Date and ending on the Termination Date (as
defined below).

 

  (b) During the Standstill Period, Villere shall not and shall cause its
Affiliates (as such term is defined below) not to, directly or indirectly, act
on behalf of itself or its clients (including, without limitation, funds
(whether or not registered under the Investment Company Act of 1940) and managed
accounts) to take any of the below listed actions:

 

  (i) solicit proxies or written consents of shareholders, or conduct any other
type of referendum (binding or non-binding) with respect to the Voting
Securities (as defined below), or from the holders of the Voting Securities, or
become a “participant” (as such term is defined in Instruction 3 to Item 4 of
Schedule 14A promulgated under the Exchange Act) in or assist any person or
entity not a party to this Agreement (a “Third Party”) in any “solicitation” of
any proxy, consent or other authority (as such terms are defined under the
Exchange Act) to vote any shares of the Voting Securities;

 

4



--------------------------------------------------------------------------------

  (ii) encourage, advise or influence any other person or assist any Third Party
in so encouraging, assisting or influencing any person with respect to the
giving or withholding of any proxy, consent or other authority to vote or in
conducting any other type of referendum with respect to the Company or the
Voting Securities;

 

  (iii) form or join in a partnership, limited partnership, syndicate or other
group (other than any such group comprised solely of Villere), including,
without limitation, a group as defined under Section 13(d) of the Exchange Act,
with respect to the Voting Securities, or otherwise support or participate in
any effort by a Third Party with respect to the matters set forth in Section
2(b)(i) above;

 

  (iv) present any proposal (whether pursuant to Rule 14a-8 under the Exchange
Act or otherwise) for consideration for action by shareholders, make a request
for a list of the Company’s shareholders, propose any nominee for election to
the Board, or seek to place a representative on the Board or seek the removal of
any director from the Board;

 

  (v) offer or agree to sell, directly or indirectly, through swap or hedging
transactions or otherwise, the securities of the Company or any rights decoupled
from the underlying securities held by Villere to any Third Party, which Villere
knows or reasonably should know after due inquiry, would result in such Third
Party, together with its Affiliates, owning, controlling or otherwise having any
beneficial or other ownership interest in the aggregate of 5% or more of the
shares of Common Stock outstanding at such time or would increase the beneficial
or other ownership interest of any Third Party who, together with its
Affiliates, has a beneficial or other ownership interest in the aggregate of 5%
or more of the shares of Common Stock outstanding at such time, except in each
case in a transaction approved by the Board;

 

  (vi) make any request under Section 351.215 of the GBCLM;

 

  (vii) threaten, file, support or otherwise commence or cause to be threatened,
filed, supported or otherwise commenced, any complaint, litigation, claim,
action, suit, appraisal proceeding or similar proceeding (collectively, a “Legal
Proceeding”) against the Company or its Affiliates, directors, officer or
employees (except solely in connection with enforcing its rights hereunder);

 

  (viii) make any public statement or statement reasonably likely to be made
public regarding the Company or its Affiliates, officers, directors, employees
or businesses unless approved in writing in advance by the Company;

 

5



--------------------------------------------------------------------------------

  (ix) effect, seek to effect, or in any way assist or facilitate any other
person in effecting or seeking to effect (i) any tender offer or exchange offer
to acquire securities of the Company, any acquisition of any material assets or
business of the Company or any of its subsidiaries, or any merger, acquisition,
share exchange or other business combination involving the Company or any of its
subsidiaries, or (ii) any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Company or
any of its subsidiaries or any material portion of its or their businesses;

 

  (x) (i) publicly request in writing any waiver, or consent under, or any
amendment of, any provision of this Agreement, or (ii) file or commence any
Legal Proceeding to contest the validity of this Section 2 or to seek a release
from the restrictions contained in this Section 2;

 

  (xi) cause or request any person to revoke a proxy held by Villere in respect
of any Shared Voting Security (as defined below);

 

  (xii) if an Applicable Transaction (as defined below) is approved by the Board
and recommended by the Board to the shareholders of the Company, file, conduct,
participate in, facilitate, encourage, or otherwise support in any manner any
shareholder litigation, including derivative litigation, resulting from, arising
out of or relating to such Applicable Transaction; or

 

  (xiii) enter into any negotiations, agreements or understandings with any
person with respect to the foregoing or advise, assist, encourage or seek to
persuade any other person to take any action with respect to any of the
foregoing.

 

  (c) Notwithstanding anything in this Agreement to the contrary, until the
Termination Date, Villere shall cause all Voting Securities with respect to
which it has sole voting power as of the record date for any annual or special
meeting of shareholders or in connection with any solicitation of shareholder
action by written consent (each a “Shareholder Meeting”), and all Shared Voting
Securities for which Villere holds a proxy or right to vote at the time of the
Shareholder Meeting, in each case that are entitled to vote at any such
Shareholders Meeting, to be present for quorum purposes and to be voted at all
Shareholder Meetings or at any adjournments or postponements thereof:

 

  (i) for all directors nominated by the Board for election at such Shareholders
Meeting;

 

  (ii)

(x) in accordance with the recommendation of the Board for (1) any proposal to
approve the compensation of the Company’s named executive officers (commonly
referred to as the “say on pay” proposal), or (2) any proposal to ratify the
appointment of the Company’s independent registered accounting firm, (y) any
proposal to amend or approve a new

 

6



--------------------------------------------------------------------------------

  Company equity incentive plan, and (z) in accordance with the recommendation
of the Board for any proposal to postpone a meeting in order to solicit votes
from shareholders; and

 

  (iii) for any proposal presented to the shareholders for a vote on or before
December 31, 2016 to approve a merger, stock purchase or other acquisition of
the Company, if and to the extent that (x) the Board receives an opinion from a
nationally recognized investment bank that the consideration for such
transaction is fair to the shareholders of the Company from a financial point of
view, (y) such transaction has been approved by (and such approval has not been
withdrawn by) the Board at a price above an acceptable threshold and (z) the
type of consideration and price per share to be paid in the transaction with
respect to shares of Common Stock beneficially owned by Villere is the same as
to the type of consideration and price per share to be paid with respect to the
shares of Common Stock held by all other shareholders (other than any rights to
an appraisal remedy for which Villere has waived its rights) (a transaction that
meets the foregoing conditions in clauses (x), (y) and (z), an “Applicable
Transaction”), whether structured as a merger or otherwise.

 

  (d) If an Applicable Transaction is structured to include a tender offer,
Villere will, and will cause its Affiliates to, tender all Common Stock
beneficially owned by Villere and/or its Affiliates.

 

  (e) Notwithstanding anything in this Agreement to the contrary, as a condition
to each Villere Designee’s nomination for election as a director of the Company
at the 2016 Annual Meeting and 2017 Annual Meeting or appointment, and as a
condition to the Company’s obligations set forth in Section 1(i), Villere shall
enter into a customary support agreement with the Company substantially in the
form attached hereto as Exhibit “D” (the “Support Agreement”) if requested by
the Company on or before December 31, 2016 in connection with an Applicable
Transaction.

 

  (f) During the Standstill Period, (i) the Company shall not and shall cause
each of its Affiliates not to make any public statement or statement reasonably
likely to be made public disparaging Villere or its Affiliates, officers,
directors, employees, clients or businesses unless approved in writing in
advance by Villere and (ii) Villere shall not and shall cause each of its
Affiliates not to make any public statement or statement reasonably likely to be
made public disparaging the company or its Affiliates, officers, directors,
employees, clients or businesses unless approved in writing in advance by the
Company.

As used in this Agreement: (A) the term “Affiliate” shall have the meaning set
forth in Rule 12b-2 promulgated by the SEC under the Exchange Act, (B) the terms
“person” or “persons” shall mean any individual, corporation (including
not-for-profit), general or limited partnership, limited liability or unlimited
liability company, joint venture, estate, trust, association, organization or
other entity of any kind or nature, (C) the term “Voting Securities” shall mean
the

 

7



--------------------------------------------------------------------------------

common stock, par value $0.01 per share, of the Company (the “Common Stock”) and
any other securities of the Company entitled to vote in the election of
directors, or securities convertible into, or exercisable or exchangeable for
Common Stock or other securities, whether or not subject to the passage of time
or other contingencies and (D) the terms “beneficial owner” and “beneficially
own” shall have the meanings as set forth in Rule 13d-3 promulgated under the
Exchange Act.

 

3. Corporate Policies. Each Villere Designee shall comply with all applicable
corporate governance, conflict of interest, confidentiality, stock ownership and
trading policies and guidelines of the Corporation and as approved by the Board
from time to time as applicable to all non-employee directors, and preserve the
confidentiality of Company business and information, including discussions or
matters considered in meetings of the Board or Board committees (subject to the
provisions of Section 1(j) above) to the same extent required of all other
non-employee directors.

 

4. Public Announcement. The Company and Villere shall announce this Agreement
and the material terms hereof only by means of a joint press release in the form
attached as Exhibit “E” issued at the time the Company publicly files a Current
Report on Form 8-K announcing this Agreement (the “Form 8-K”), which press
release shall be attached to the Form 8-K and which Form 8-K shall be filed
within two business days following the Effective Date. Villere shall not file an
amendment to its Schedule 13D relating to the securities of the Company until
after the Company files the Form 8-K announcing this Agreement (provided that
the Company timely files the Form 8-K pursuant to the preceding sentence), and
Villere shall provide a draft of the Schedule 13D to the Company in advance of
the filing and shall consider any comments of the Company in good faith.

 

5. Representations and Warranties of All Parties. Each of the parties represents
and warrants to the other party that:

 

  (a) such party has all requisite company power and authority to execute and
deliver this Agreement and to perform its obligations hereunder;

 

  (b) this Agreement has been duly and validly authorized, executed and
delivered by it and is a valid and binding obligation of such party, enforceable
against such party in accordance with its terms; and

 

  (c) this Agreement will not result in a violation of any terms or conditions
of any agreements to which such person is a party or by which such party may
otherwise be bound, or of any law, rule, license, regulation, judgment, order or
decree governing or affecting such party.

 

6.

Representations and Warranties of Villere. Villere represents and warrants that,
as of the date of this Agreement, (i) it beneficially owns 5,255,524 shares of
Common Stock, of which (x) it has the sole voting and dispositive power for
5,198,789 shares of Common Stock, and (y) it has shared voting and dispositive
power for 5,255,524 shares of Common Stock (any such share of Common Stock, a
“Shared Voting Security”), (ii)

 

8



--------------------------------------------------------------------------------

  except for such ownership or exposure, neither Villere nor any of its
Affiliates, has any other direct or indirect beneficial ownership of, and/or
economic exposure to, any Voting Securities (or rights or options to own or
acquire any Voting Securities, including, without limitation, through any
derivative transaction), and (iii) Villere holds a valid proxy for all Shared
Voting Securities.

 

7. Miscellaneous. The parties hereto recognize and agree that if for any reason
any of the provisions of this Agreement are not performed in accordance with
their specific terms or are otherwise breached, immediate and irreparable harm
or injury would be caused for which money damages would not be an adequate
remedy. Accordingly, each party agrees that in addition to other remedies the
other party shall be entitled to at law or equity, the other party shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement
exclusively in the federal or state courts located in Jackson County in the
State of Missouri (the “Chosen Courts”). In the event that any action shall be
brought in equity to enforce the provisions of this Agreement, no party shall
allege, and each party hereby waives the defense, that there is an adequate
remedy at law. Furthermore, each of the parties hereto (a) consents to submit
itself to the personal jurisdiction of the Chosen Courts in the event any
dispute arises out of this Agreement or the transactions contemplated by this
Agreement, (b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such Chosen Court,
(c) agrees that it shall not bring any action relating to this Agreement or the
transactions contemplated by this Agreement in any court other than the Chosen
Courts, and each of the parties irrevocably waives the right to trial by jury,
(d) agrees to waive any bonding requirement under any applicable law, in the
case any other party seeks to enforce the terms by way of equitable relief and
(e) irrevocably consents to service of process by a reputable overnight mail
delivery service, signature requested, to the address of such parties’ principal
place of business or as otherwise provided by applicable law. THIS AGREEMENT
SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING, WITHOUT LIMITATION, VALIDITY,
INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF MISSOURI APPLICABLE TO
CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE WITHOUT GIVING
EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.

 

8. No Waiver. Any waiver by any party of a breach of any provision of this
Agreement shall not operate as, or be construed to be a waiver of, any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. While the Company is agreeing to
nominate the Villere Designees for election to the Board pursuant (and subject)
to the terms of this Agreement, nothing in this Agreement constitutes a waiver
of the requirements or eligibility standards a shareholder must satisfy under
the bylaws of the Company or otherwise in order for a shareholder to nominate a
person for election as a director at any shareholder meeting.

 

9



--------------------------------------------------------------------------------

9. Entire Agreement. This Agreement and the exhibits and schedules attached
hereto contains the entire understanding of the parties with respect to the
subject matter hereof and thereof and may be amended only by an agreement in
writing executed by the parties hereto. Notwithstanding the foregoing, each of
the Company and Villere acknowledge and agree that nothing herein amends,
supersedes, restricts or otherwise affects in any manner each party’s
obligations pursuant to that certain Agreed Protective Order entered by the
Circuit Court in the Litigation on February 1, 2016.

 

10. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if given by
overnight mail and email, when such overnight mail and email are transmitted to
the address and email address set forth below and the appropriate confirmations
are received:

 

If to the Company:   Epiq Systems, Inc.   501 Kansas Avenue   Kansas City, KS
66105-1103   Attention:    General Counsel   Email:    jrothman@epiqsystems.com
With a copy to (which shall not constitute notice):   Kirkland & Ellis LLP   300
North LaSalle   Chicago, IL 60654   Attention:    Richard W. Porter, P.C.     
Robert M. Hayward, P.C.   Phone:    (312) 862-2000   Email:   
Richard.Porter@kirkland.com      Robert.Hayward@kirkland.com If to Villere:  
St. Denis J. Villere & Company, L.L.C.   601 Poydras St, Suite 1808   New
Orleans, LA 70130   Attention:    George Young   Email:    georgey@villere.com
With a copy to (which shall not constitute notice):   Schulte Roth & Zabel LLP  
919 Third Avenue   New York, NY 10022   Attention:    Marc Weingarten     
Michael Swartz   Phone:    (212) 756-2000   Email:    marc.weingarten@srz.com  
   michael.swartz@srz.com

 

10



--------------------------------------------------------------------------------

11. Severability. If at any time subsequent to the date hereof, any provision of
this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.

 

12. Counterparts. This Agreement may be executed in two or more counterparts,
which together shall constitute a single agreement.

 

13. Successors and Assigns. This Agreement shall not be assignable by any of the
parties to this Agreement. This Agreement, however, shall be binding on
successors of the parties hereto.

 

14. No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and is not enforceable by any other persons.

 

15. Fees and Expenses. Concurrently with the execution of this Agreement, the
Company shall reimburse Villere $3,550,000 for its out-of-pocket fees and
expenses incurred in connection with the Litigation, by wire transfer of funds.
Except as provided in this Section 15, neither the Company, on the one hand, nor
Villere, on the other hand, will be responsible for any costs, fees or expenses
of the other in connection with, arising out of and/or related to this
Agreement, the Litigation or any Applicable Transaction.

 

16. Termination. Each of the Company, on one hand, and Villere, on the other,
may terminate this Agreement at any time after the date that is 30 days prior to
the last day on which a shareholder must give notice to the Company of the
shareholder’s intention to nominate directors at the Annual Meeting to be held
in the year 2018 pursuant to the Company’s bylaws, by delivering a written
notice to the other party pursuant to Section 10 hereof, except that, in each
case, the Agreement shall not terminate, and the Standstill Period shall remain
in full force and effect, unless and until the date on which each individual
serving as a Villere Designee hereunder resigns and/or is no longer serving as a
director of the Company. After any such termination notice is given and no
individual who served as a Villere Designee remains on the Board (such date, the
“Termination Date”), no party hereto shall have any further rights or
obligations hereunder; provided, however, that (i) Sections 1(d), 1(e) and 3
shall survive in accordance with their terms and Section 7 through 17 (including
this Section 16) shall survive any such termination, (ii) no party shall be
released from any breach of this Agreement that occurred prior to the
termination of this Agreement, and (iii) the Confidentiality Agreement shall
survive in accordance with its terms. For the avoidance of doubt, the Company
shall have no right to reject the resignation of any Villere Designee delivered
pursuant to solely this Section 16.

 

17.

Interpretation and Construction. Each of the parties hereto acknowledges that it
has been represented by counsel of its choice throughout all negotiations that
have preceded the

 

11



--------------------------------------------------------------------------------

  execution of this Agreement, and that it has executed the same with the advice
of said independent counsel. Each party and its counsel cooperated and
participated in the drafting and preparation of this Agreement, and any and all
drafts relating thereto exchanged among the parties shall be deemed the work
product of all of the parties and may not be construed against any party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any party that drafted or prepared it is of no application and is hereby
expressly waived by each of the parties hereto, and any controversy over
interpretations of this Agreement shall be decided without regards to events of
drafting or preparation. The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

EPIQ SYSTEMS, INC. By:  

/s/ Tom W. Olofson

  Name:   Tom W. Olofson   Title:   Chairman and CEO

 

Signature Page to Director Nomination Agreement



--------------------------------------------------------------------------------

ST. DENIS J. VILLERE & COMPANY, L.L.C. By:  

/s/ George V. Young

  Name:   George V. Young   Title:   Partner VILLERE PRINCIPALS: By:  

/s/ George V. Young

  Name:   George V. Young By:  

/s/ St. Denis J. Villere, II

  Name:   St. Denis J. Villere, II By:  

/s/ St. Denis J. Villere, III

  Name:   St. Denis J. Villere, III By:  

/s/ Lamar Villere

Name:   George Villere, by Lamar Villere, attorney-in-fact VILLERE DESIGNEES:
By:  

/s/ Jeffrey Galgano

  Name:   Jeffrey Galgano By:  

/s/ Barry Leblanc

  Name:   Barry Leblanc By:  

/s/ Gregory Share

  Name:   Gregory Share

 

Signature Page to Director Nomination Agreement



--------------------------------------------------------------------------------

EXHIBIT “A”

FORM OF IRREVOCABLE RESIGNATION

June 6, 2016

EPIQ SYSTEMS, INC.

501 Kansas Avenue

Kansas City, Kansas 66105

ATTENTION: SECRETARY

Re:        Resignation

Ladies and Gentlemen:

This irrevocable resignation is delivered pursuant to Section 1 of the Director
Nomination Agreement, dated as of June 6, 2016 (the “Agreement”), by and between
Epiq Systems, Inc. (the “Company”) and Villere (as defined therein). Capitalized
terms used herein but not defined shall have the meaning set forth in the
Agreement. Effective upon the earlier of (i) Villere’s ceasing to beneficially
own (as defined in the Agreement) at least 7.0% of the Company’s outstanding
Common Stock pursuant to Section 1(g) of the Agreement and (ii) the delivery of
a termination notice by either the Company or Villere pursuant to Section 16 of
the Agreement, I hereby tender my resignation of my position as a director of
the Company and from any and all committees of the Board of Directors (the
“Board”) on which I serve, subject to the acceptance of such resignation by the
Board of the Company in the case of a resignation pursuant to the foregoing
clause (i).

This resignation may not be withdrawn by me at any time during which it is
effective.

 

Sincerely,

 

Name:



--------------------------------------------------------------------------------

EXHIBIT “B”

FORM OF CONFIDENTIALITY AGREEMENT

EPIQ SYSTEMS, INC.

501 Kansas Avenue

Kansas City, KS 66105-1103

June 6, 2016

To: St. Denis J. Villere & Company, L.L.C.

Ladies and Gentlemen:

This letter agreement shall become effective upon due execution by each of the
parties hereto. Capitalized terms used but not otherwise defined herein shall
have the meanings given to such terms in the Director Nomination Agreement (the
“Director Nomination Agreement”) dated as of June 6, 2016 among Epiq Systems,
Inc. (the “Company”) and St. Denis J. Villere & Company, L.L.C. and its
principals (“Villere”). The Company understands and agrees that, subject to the
terms of, and in accordance with, this letter agreement, applicable fiduciary
duties and except as otherwise instructed by the Company, a Villere Designee (as
defined in the Director Nomination Agreement) may, disclose information obtained
while serving a member of the Board of Directors (the “Board”) of the Company to
you and the Representatives (as hereinafter defined) and may discuss such
information with any and all such persons. As a result, you may receive certain
non-public information regarding the Company. You acknowledge and agree that
this information is proprietary to the Company and may include trade secrets,
strategic, business or financial planning information, financial results,
financial projections and forecasts, discussions or deliberations of the Board
or its committees as a whole or of individual members of the Board or its
committees or members of senior management, advice received by the Board or its
committees or members of management of the Company from attorneys, accountants,
consultants, financial advisors and other advisors or other business information
the disclosure of which could harm the Company or its shareholders. In
consideration for, and as a condition of, non-public information being furnished
to you and in consideration for the Company’s agreements and obligations in the
Director Nomination Agreement and, subject to the restrictions in paragraph 2,
your attorneys, advisors, directors, members, officers and employees
(collectively, “Representatives”) and you agree to treat any and all information
concerning the Company that is furnished to you or your Representatives
(regardless of the manner in which it is furnished, including without limitation
in written or electronic format or orally, gathered by visual inspection or
otherwise) by any Villere Designee, or by or on behalf of the Company or any of
the Company Representatives, together with any notes, analyses, compilations,
studies, interpretations, documents, records, extracts or other summaries
thereof containing, referring, relating to, based upon or derived from such
information, in whole or in part (collectively, “Confidential Information”), in
accordance with the provisions of this letter agreement, and to take or abstain
from taking the other actions hereinafter set forth.



--------------------------------------------------------------------------------

1. The term “Confidential Information” does not include information that (i) is
or has become generally available to the public other than as a result of a
direct or indirect disclosure by you or your Representatives in violation of
this letter agreement or any obligation of confidentiality, (ii) was within your
or any of your Representatives’ possession on a non-confidential basis prior to
its being furnished to you by a Villere Designee, or by or on behalf of the
Company or (iii) is received from a source other than a Villere Designee, the
Company or any of its representatives; provided, that in the case of (iii)
above, the source of such information was not reasonably believed to you, after
inquiring of the disclosing person and the Company promptly thereafter, to be
bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality to the Company with respect to such
information at the time the same was disclosed.

2. You and your Representatives will, and you will cause your Representatives
to, (a) keep the Confidential Information strictly confidential, (b) not
disclose any of the Confidential Information in any manner whatsoever without
the prior written consent of the Company and (c) not use any of the Confidential
Information except to evaluate its interest in the Company as a stockholder;
provided, however, that you may disclose any of such information to your
Representatives (i) who need to know such information for the sole purpose of
advising you and (ii) who are informed by you of the confidential nature of such
information and who agree in writing to keep such information confidential in
accordance with this letter agreement and the Director Nomination Agreement;
provided, further, that you will be responsible for any violation of this letter
agreement by your Representatives as if they were parties hereto except that you
will not be so responsible with respect to any such Representative who has
executed a copy of this letter agreement as an Additional Signatory and
delivered such signed copy to the Company. It is understood and agreed that no
Villere Designee shall disclose to you or your Representatives any Legal Advice
(as defined below) that may be included in the Confidential Information with
respect to which such disclosure would constitute waiver of the Company’s
attorney client privilege; provided, however, that a Villere Designee may
provide such disclosure if reputable outside legal counsel of national standing
provides the Company with a written opinion that such disclosure will not waive
the Company’s attorney client privilege with respect to such Legal
Advice. ”Legal Advice” as used herein shall be solely and exclusively limited to
the advice provided by legal counsel stating legal rights, duties, liabilities
and defenses and shall not include factual information or the formulation or
analysis of business strategy.

3. In the event that you or any of your Representatives are required by
applicable subpoena, legal process or other legal requirement to disclose any of
the Confidential Information, you will promptly (and in any event, sufficiently
in advance of any such disclosure to allow the Company a reasonable opportunity
to respond) notify (except where such notice would be legally prohibited) the
Company pursuant to the Director Nomination Agreement in writing by overnight
and email which notification shall include a list detailing the specific
Confidential Information you intend to disclose so that the Company may seek a
protective order, other appropriate remedy or other actions to limit such
disclosure (and if the Company seeks such an order, other remedy or other
actions you will provide such cooperation as the Company shall reasonably
request, at its cost and expense). Nothing herein shall be deemed to prevent you
or your Representatives, as the case may be, from honoring a subpoena, legal
process or other legal requirement that seeks or requires discovery, disclosure
or production of the Confidential Information if (a) you produce or disclose
only that portion of the Confidential



--------------------------------------------------------------------------------

Information which your outside legal counsel of national standing advises you is
legally required to be so produced or disclosed and you inform the recipient of
such Confidential Information of the existence of this letter agreement and the
confidential nature of such Confidential Information; or (b) the Company
consents in writing to having the Confidential Information produced or disclosed
pursuant to the subpoena, legal process or other legal requirement. In no event
will you or any of your Representatives oppose action by the Company to obtain a
protective order or other relief to prevent the disclosure of the Confidential
Information or to obtain reliable assurance that confidential treatment will be
afforded the Confidential Information. It is understood that there shall be no
“legal requirement” requiring you to disclose any Confidential Information
solely by virtue of the fact that, absent such disclosure, you would be
prohibited from purchasing, selling, or engaging in derivative transactions with
respect to, the Common Stock of the Company or otherwise proposing or making an
offer to do any of the foregoing or making any offer, including any tender
offer, or you would be unable to file any proxy materials in compliance with
Section 14(a) of the Exchange Act or the rules promulgated thereunder. Before
filing any Schedule 13D or amendment thereto pursuant to Section 13(d) of the
Exchange Act or the rules promulgated thereunder with the SEC or other
governmental or regulatory body in which you intend to include Confidential
Information that you believe is legally required to be included in such a
filing, you will submit such filing to the Company for review and will not
include such Confidential Information in such filing if the Company provides you
(not more than one business day following your delivery of such filing to the
Company), with a written opinion addressed to you of reputable outside legal
counsel of national standing, stating that the Confidential Information is not
legally required to be included in such filing and stating that you may rely
upon such opinion.

4. You acknowledge that (a) none of the Company or any of its representatives
makes any representation or warranty, express or implied, as to the accuracy or
completeness of the Confidential Information, and (b) none of the Company or any
of its representatives shall have any liability to you or to any of your
Representatives relating to or resulting from the use of the Confidential
Information or any errors therein or omissions therefrom. You and your
Representatives shall not directly or indirectly initiate contact or
communication with any executive or employee of the Company other than any of
the Company’s named executive officers in the Company’s Form 10-K concerning
Confidential Information, or to seek any information in connection therewith
from any such person (other than such persons) without the prior consent of the
Company; provided, however, the restriction in this sentence shall not in any
way apply to any Villere Designee.

5. All Confidential Information shall remain the property of the
Company. Neither you nor any of your Representatives shall by virtue of our
disclosure of and/or your use of any Confidential Information acquire any rights
with respect thereto, all of which rights (including all intellectual property
rights) shall remain exclusively with the Company. Upon the request of the
Company for any reason, you will promptly return to the Company all originals
and hard copies of the Confidential Information and permanently erase or delete
all electronic copies of the Confidential Information in your or any of your
Representatives’ possession or control (and, upon the request of the Company,
shall certify to the Company that such Confidential Information has been
returned, erased or deleted, as the case may be). Notwithstanding the foregoing,
you and your Representatives (i) may retain a copy of the Confidential
Information in order to comply with applicable law, regulation or professional



--------------------------------------------------------------------------------

standards, or to comply with a bona fide document retention policy, and (ii) to
the extent that Confidential Information is retained in standard archival or a
computer back-up system in the ordinary course of business, such retained
Confidential Information shall be destroyed only to the extent that it is
reasonably practical to do so, provided, that, such retained Confidential
Information shall remain subject to the terms of this letter agreement for so
long as retained by you or your Representatives. Notwithstanding the return or
destruction of Confidential Information, you, and your Representatives will
continue to be bound by the confidentiality and other obligations set forth in
this letter agreement.

6. You acknowledge that the Confidential Information may constitute material
non-public information under applicable federal and state securities laws, and
that you shall not trade or engage in any transaction involving the Company’s
securities, on the basis of such information in violation of such laws.

7. You hereby represent and warrant to the Company that (i) you have all
requisite company power and authority to execute and deliver this letter
agreement and to perform your obligations hereunder, (ii) this letter agreement
has been duly authorized, executed and delivered by you, and is a valid and
binding obligation, enforceable against you in accordance with its terms, (iii)
this Agreement will not result in a violation of any terms or conditions of any
agreements to which you are a party or by which you may otherwise be bound or of
any law, rule, license, regulation, judgment, order or decree governing or
affecting you, and (iv) your entry into this Agreement does not require approval
by any owners or holders of any equity interest in you (except as has already
been obtained).

8. Any waiver by the Company of a breach of any provision of this letter
agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this letter
agreement. The failure of the Company to insist upon strict adherence to any
term of this letter agreement on one or more occasions shall not be considered a
waiver or deprive the Company of the right thereafter to insist upon strict
adherence to that term or any other term of this letter agreement.

9. You acknowledge and agree that the value of the Confidential Information to
the Company is unique and substantial, but may be impractical or difficult to
assess in monetary terms. You further acknowledge and agree that in the event of
an actual or threatened violation of this letter agreement, immediate and
irreparable harm or injury would be caused for which money damages would not be
an adequate remedy. Accordingly, you acknowledge and agree that, in addition to
any and all other remedies which may be available to the Company at law or
equity, the Company shall be entitled to an injunction or injunctions to prevent
breaches of this letter agreement and to enforce specifically the terms and
provisions of this letter agreement exclusively in the Circuit Courts of Jackson
County in the State of Missouri, or, if such court lacks subject matter
jurisdiction, the United States District Court for the Western District of
Missouri (the “Chosen Courts”). In the event that any action shall be brought in
equity to enforce the provisions of this letter agreement, you shall not allege,
and you hereby waive the defense, that there is an adequate remedy at law.

10. Each of the parties hereto (a) consents to submit itself to the personal
jurisdiction of the Chosen Courts in the event any dispute arises out of this
letter agreement or



--------------------------------------------------------------------------------

the transactions contemplated by this letter agreement, (b) agrees that it shall
not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court, (c) agrees that it shall not bring any
action relating to this letter agreement or the transactions contemplated by
this letter agreement in any court other than the Chosen Courts, and each of the
parties irrevocably waives the right to trial by jury, (d) agrees to waive any
bonding requirement under any applicable law, in the case any other party seeks
to enforce the terms by way of equitable relief, and (e) each of the parties
irrevocably consents to service of process by a reputable overnight delivery
service, signature requested, to the address of such parties’ principal place of
business or as otherwise provided by applicable law. THIS LETTER AGREEMENT SHALL
BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY
THE LAWS OF THE STATE OF MISSOURI APPLICABLE TO CONTRACTS EXECUTED AND TO BE
PERFORMED WHOLLY WITHIN SUCH STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW
PRINCIPLES OF SUCH STATE.

11. This letter agreement and the Director Nomination Agreement contain the
entire understanding of the parties with respect to the subject matter hereof
and thereof and this letter agreement may be amended only by an agreement in
writing executed by the parties hereto. Notwithstanding the foregoing, each of
the Company and Villere acknowledge and agree that nothing herein amends,
supersedes, restricts or otherwise affects in any manner each party’s
obligations pursuant to that certain Agreed Protective Order entered by the
Circuit Court of Jackson County, Missouri in the Litigation (as defined in the
Director Nomination Agreement) on February 1, 2016.

12. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if given by
overnight and email, when such overnight mail and email are transmitted to the
address and email address set forth below and the appropriate confirmation is
received:

 

If to the Company:   Epiq Systems, Inc.   501 Kansas Avenue   Kansas City, KS
66105-1103   Attention:    General Counsel   Email:    jrothman@epiqsystems.com
With a copy to (which shall not constitute notice):   Kirkland & Ellis LLP   300
North LaSalle   Chicago, IL 60654   Attention:    Richard W. Porter, P.C.     
Robert M. Hayward, P.C.   Phone:    (312) 862-2000   Email:   
Richard.Porter@kirkland.com      Robert.Hayward@kirkland.com



--------------------------------------------------------------------------------

If to Villere:   St. Denis J. Villere & Company, L.L.C.   601 Poydras St, Suite
1808   New Orleans, LA 70130   Attention:    George Young   Email:   
georgey@villere.com With a copy to (which shall not constitute notice):  
Schulte Roth & Zabel LLP   919 Third Avenue   New York, NY 10022   Attention:   
Marc Weingarten      Michael Swartz   Phone:    (212) 756-2000   Email:   
marc.weingarten@srz.com      michael.swartz@srz.com

13. If at any time subsequent to the date hereof, any provision of this letter
agreement shall be held by any court of competent jurisdiction to be illegal,
void or unenforceable, such provision shall be of no force and effect, but the
illegality or unenforceability of such provision shall have no effect upon the
legality or enforceability of any other provision of this letter agreement.

14. This letter agreement may be executed in two or more counterparts which
together shall constitute a single agreement.

15. This letter agreement and the rights and obligations herein may not be
assigned or otherwise transferred, in whole or in part, by you without the
express written consent of the Company. This letter agreement, however, shall be
binding on successors of the parties hereto.

17. This letter agreement shall expire upon the earlier of (i) two (2) years
from the date that no Villere Designee serves as a director of the Company and
(ii) seven (7) years from the date on which Villere last received any
Confidential Information; except that you shall maintain in accordance with the
confidentiality obligations set forth herein any Confidential Information
constituting trade secrets for such time as such information constitutes a trade
secret of the Company as defined under 18 U.S.C. § 1839(3).

[Signature Page Follows]



--------------------------------------------------------------------------------

Please confirm your agreement with the foregoing by signing and returning one
copy of this letter to the undersigned, whereupon this letter agreement shall
become a binding agreement between you and the Company.

 

Very truly yours, EPIQ SYSTEMS, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Accepted and agreed as of the date first written above:

 

ST. DENIS J. VILLERE & COMPANY, L.L.C. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT “C”

RELEASE AGREEMENT

WHEREAS, this Release Agreement (the “Release Agreement”) is hereby made and
entered into by and among St. Denis J. Villere & Company, L.L.C. (“Villere”),
George V. Young, Epiq Systems, Inc. (“Epiq”), Tom W. Olofson, Brad D. Scott, W.
Bryan Satterlee, Edward M. Connolly, Jr., Charles C. Connely, IV, James A.
Byrnes, Joel Pelofsky and Douglas M. Gaston (the “Individual Defendants) (each
individually a “Party” and collectively the “Parties”).

WHEREAS, the Parties desire to effect a full, complete, final, and binding
settlement and compromise of all claims, charges, actions, or causes of action
by either Party against the other including, but not limited to, claims and
counterclaims related to the Actions, the Director Appointment Agreement dated
as of November 1, 2014 between Epiq and Villere (the “Director Appointment
Agreement”), Epiq’s 2010 Amended and Restated Bylaws, and Epiq’s 2014 Amended
and Restated Bylaws.

WHEREAS, this Release Agreement shall become effective upon due execution by
each of the Parties hereto. Capitalized terms used but not otherwise defined
herein shall have the meaning given to such terms in the Director Nomination
Agreement dated as of June 6, 2016 between Epiq and Villere (the “Director
Nomination Agreement”) .

WHEREAS, in Section 1(l) of the Director Nomination Agreement, the Parties
agreed to dismiss, with prejudice, the litigation pending between them,
including all claims, counterclaims, and appeals, in the Missouri Court of
Appeals (WD79622) and the Circuit Court (Case No. 1516-CV26509) (collectively,
the “Actions”). In connection with those dismissals, the Parties desire to grant
each other and all parties to the Actions releases as described below.

WHEREAS, Villere represents that each of the twenty Villere Client
Counter-Defendants (Biloxi Marsh Lands Corp., Crossroads Holdings LLC, Kathleen
G. Favrot, Kathleen Favrot, executor H.M. Favrot, Judith W. Freeman, Laura L.
Freeman, Marla R. Garvey, Eugenie & Joseph Jones Family, William J. Kearney III
ADM, Burt H. Keenan, Lake Eugenie Land & Development Inc., James J. Leonard,
Jonathan C. McCall, Richard Evan McCall, Johnathan McCall, Sr., Alexander Milne
Development, Alan H. Phillipson, Jack B. Rettig, Toler Foundation and Zemurray
Foundation) (collectively, the “Villere Client Counter-Defendants”) have
authorized Villere to enter into this Release Agreement on their behalf.

NOW, THEREFORE, in consideration of the mutual covenants and promises each Party
has made to the other as set forth in this Release Agreement, the Parties hereby
agree as follows:

Of Epiq Systems, Inc. and the Individual Defendants. Villere and George Young,
on behalf of themselves, their respective direct and indirect affiliates, and
their respective officers, directors, members, partners (general and limited),
employees, principals, agents, shareholders, parents, subsidiaries,
representatives, successors in interest, and assigns (including



--------------------------------------------------------------------------------

the Villere Client Counter-Defendants) (collectively, the “Villere Releasors”),
do hereby irrevocably remise, release, acquit and forever discharge the
Individual Defendants and Epiq, their direct and indirect affiliates, and each
of their respective past and present officers, directors, members, partners
(general and limited), employees, principals, agents, shareholders, parents,
subsidiaries, representatives, attorneys, heirs, spouses, predecessors in
interest, successors in interest, attorneys and assigns (collectively, the “Epiq
Releasees”), from any and all claims, demands, rights, causes of action, suits,
petitions, complaints, damages of any kind, liabilities, debts, punitive or
statutory damages, penalties, losses and issues of any kind or nature
whatsoever, asserted or unasserted, known or unknown, arising out of or relating
to the Actions, the Director Appointment Agreement, Epiq’s 2010 Amended and
Restated Bylaws, Epiq’s strategic review, any fiduciary duty claim relating to
Epiq up to the Effective Date, Epiq’s 2014 Amended and Restated Bylaws
(including, but not limited to, the Individual Defendants’ fiduciary duties
relating thereto), whether legal, equitable, administrative, direct or indirect,
or any other type or in any other capacity that the Villere Releasors had, ever
had or now have, whether known or unknown, and irrevocably undertake and agree
not to initiate or file, nor to encourage other Person to initiate or file, any
complaint, proceeding, grievance, appeal or action in any capacity in any forum
against any, some or all of the Epiq Releasees on account of any of the claims
and counterclaims related to the Actions, which shall be finally and irrevocably
compromised, settled, released, and discharged with prejudice.

Of Villere and George Young. The Individual Defendants and Epiq, on behalf of
themselves, their respective direct and indirect affiliates, and their
respective officers, directors, members, partners (general and limited),
employees, principals, agents, shareholders, parents, subsidiaries,
representatives, successors in interest, and assigns (collectively, the “Epiq
Releasors”), do hereby irrevocably remise, release, acquit and forever discharge
Villere, George Young, the Villere Client Counter-Defendants and their
respective direct and indirect affiliates, and each of their respective past and
present officers, directors, members, partners (general and limited), employees,
principals, agents, shareholders, trustees, beneficiaries, parents,
subsidiaries, representatives, attorneys, heirs, spouses, predecessors in
interest, successors in interest, attorneys and assigns, (collectively, the
“Villere Releasees”), from any and all claims, demands, rights, causes of
action, suits, petitions, complaints, damages of any kind, liabilities, debts,
punitive or statutory damages, penalties, losses and issues of any kind or
nature whatsoever, asserted or unasserted, known or unknown, arising out of or
relating to the Actions, the Director Appointment Agreement, Epiq’s 2010 Amended
and Restated Bylaws, Epiq’s strategic review, any fiduciary duty claim relating
to Epiq up to the Effective Date, and Epiq’s 2014 Amended and Restated Bylaws
(including, but not limited to, the Individual Defendants’ fiduciary duties
relating thereto), whether legal, equitable, administrative, direct or indirect,
or any other type or in any other capacity that the Epiq Releasors had, ever had
or now have, whether known or unknown, and irrevocably undertake and agree not
to initiate or file, nor to encourage other Person to initiate or file, any
complaint, proceeding, grievance, appeal or action in any capacity in any forum
against any, some or all of the Villere Releasees on account of any of the
claims and counterclaims related to the Actions, which shall be finally and
irrevocably compromised, settled, released, and discharged with prejudice.

The Villere Releasors and Epiq Releasors (collectively, the “Releasors”) may
hereafter discover facts in addition to or different from those that they now
know or believe to be



--------------------------------------------------------------------------------

true with respect to the subject matter of the Claims and obligations released
herein, but the Releasors expressly have fully, finally and forever settled,
released and discharged any and all released Claims and obligations, known or
unknown, suspected or unsuspected, contingent or non-contingent, whether or not
concealed or hidden, which now exist, or have existed upon any theory of law or
equity now existing or coming into existence in the future, without regard to
the subsequent discovery or existence of such different or additional facts.

All Epiq Releasees and Villere Releasees, including, without limitation, the
Villere Client Counter-Defendants, are intended third party beneficiaries of
this Release Agreement.

This Release Agreement shall be governed in all respects, including, without
limitation, validity, interpretation and effect, by the laws of the State of
Missouri, without giving effect to the choice of law principles of such state.

This Release Agreement shall not waive or release any claim for breach or
enforcement of the

terms of the Director Nomination Agreement.

Accepted and agreed as of the date first written above:

 

ST. DENIS J. VILLERE & COMPANY, L.L.C. By:  

 

  Name:     Title:  

Accepted and agreed as of the date first written above:

 

GEORGE V. YOUNG By:  

 

  Name:     Title:  

Accepted and agreed as of the date first written above:

 

EPIQ SYSTEMS, INC. By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

Accepted and agreed as of the date first written above:

 

TOM W. OLOFSON By:  

 

  Name:     Title:  

Accepted and agreed as of the date first written above:

 

BRAD D. SCOTT By:  

 

  Name:     Title:  

Accepted and agreed as of the date first written above:

 

W. BRYAN SATTERLEE By:  

 

  Name:     Title:  

Accepted and agreed as of the date first written above:

 

EDWARD M. CONNOLLY, JR. By:  

 

  Name:     Title:  

Accepted and agreed as of the date first written above:

 

CHARLES C. CONNELY, IV By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

Accepted and agreed as of the date first written above:

 

JAMES A. BYRNES By:  

 

  Name:     Title:  

Accepted and agreed as of the date first written above:

 

JOEL PELOFSKY By:  

 

  Name:     Title:  

Accepted and agreed as of the date first written above:

 

DOUGLAS M. GASTON By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT “D”

FORM OF SUPPORT AGREEMENT



--------------------------------------------------------------------------------

SUPPORT AGREEMENT

SUPPORT AGREEMENT (this “Agreement”), dated as of [●], 2016 between [●], a [●]
(“Parent”), and [●], a [●] (“Stockholder”).

WHEREAS, in connection with Parent and Purchaser entering into an Agreement and
Plan of Merger, dated as of the date hereof (the “Merger Agreement”), with Epiq
Systems, Inc., a Missouri corporation (the “Company”), Parent has requested
Stockholder, and Stockholder has agreed, to enter into this Agreement with
respect to all shares of common stock, par value $0.01 per share, of the Company
that Stockholder beneficially owns (the “Shares”). Capitalized terms used but
not otherwise defined herein shall have the respective meanings set forth in the
Merger Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

AGREEMENT TO TENDER; VOTING AGREEMENT

Section 1.01. Agreement to Tender. Unless this Agreement shall have been
terminated in accordance with its terms, Stockholder hereby agrees to tender,
upon the request of Parent (and agrees that, subject to Applicable Law and for
so long as this Agreement remains in effect, it will not withdraw), pursuant to
and in accordance with the terms of the Offer, the Shares. Within five Business
Days before the originally-scheduled expiration date of the Offer, Stockholder
shall deliver to the depositary designated in the Offer (i) a letter of
transmittal with respect to the Shares complying with the terms of the Offer,
(ii) certificates representing of the Shares or an “agent’s message” in the case
of a book-entry share of any uncertificated Shares and (iii) all other documents
or instruments required to be delivered by all stockholders pursuant to the
terms of the Offer.

Section 1.02. Voting Agreement. Unless this Agreement shall have been terminated
in accordance with its terms, (i) Stockholder hereby agrees to vote all Shares
that Stockholder is entitled to vote at the time of any vote to approve and
adopt the Merger Agreement and the Merger at any meeting of the stockholders of
the Company, and at any adjournment thereof, at which such Merger Agreement is
submitted for the consideration and vote of the stockholders of the Company and
(ii) Stockholder hereby agrees that it will not vote any Shares in favor of and
will vote against the approval of any Acquisition Proposal. Stockholder hereby
revokes any and all previous proxies granted with respect to the Shares.

 

2



--------------------------------------------------------------------------------

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

Stockholder represents and warrants to Parent that:

Section 2.01. Corporation Authorization. The execution, delivery and performance
by Stockholder of this Agreement and the consummation by Stockholder of the
transactions contemplated hereby are within the corporate powers of Stockholder
and have been duly authorized by all necessary corporate action. This Agreement
constitutes a valid and binding Agreement of Stockholder.

Section 2.02. Non-Contravention. The execution, delivery and performance by
Stockholder of this agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate the organizational documents
of Stockholder, (ii) violate any Applicable Law, (iii) except as may be required
by federal securities laws, require any consent or other action by any Person
under, constitute a default under, or give rise to any right of termination,
cancellation or acceleration or to a loss of any benefit to which Stockholder is
entitled under any provision of any agreement or other instrument binding on
Stockholder or (iv) result in the imposition of any Lien on any of the Shares,
in each case of (ii), (iii) and (iv), that would reasonably be expected to
prevent the consummation by Stockholder of the transactions contemplated by this
Agreement..

Section 2.03. Ownership of Shares. Stockholder is the record and beneficial
owner of the Shares, free and clear of any Lien and any other limitation or
restriction (including any restriction on the right to vote or otherwise dispose
of the Shares), except pursuant to applicable federal securities laws. None of
the Shares is subject to any voting trust or other agreement or arrangement with
respect to the voting of such Shares.

Section 2.04. Total Shares. Except for the Shares set forth on the signature
page hereto, as of the date hereof, Stockholder does not beneficially own any
(i) shares of capital stock or voting securities of the Company, (ii) securities
of the Company convertible into or exchangeable for shares of capital stock or
voting securities of the Company or (iii) options or other rights to acquire
from the Company any capital stock, voting securities or securities convertible
into or exchangeable for capital stock or voting securities of the Company.

Section 2.05. Finder’s Fees. No investment banker, broker, finder or other
intermediary is entitled to a fee or commission from Parent or the Company in
respect of this Agreement based upon any arrangement or agreement made by or on
behalf of Stockholder.

 

3



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF PARENT

Parent represents and warrants to Stockholder:

Section 3.01. Corporation Authorization. The execution, delivery and performance
by Parent of this Agreement and the consummation by Parent of the transactions
contemplated hereby are within the corporate powers of Parent and have been duly
authorized by all necessary corporate action. This Agreement constitutes a valid
and binding agreement of Parent.

ARTICLE 4

COVENANTS OF STOCKHOLDER

After the date hereof, and unless and until this Agreement is terminated in
accordance with its terms, Stockholder hereby covenants and agrees that:

Section 4.01. No Proxies for or Encumbrances on Shares. Except pursuant to the
terms of this Agreement, Stockholder shall not, without the prior written
consent of Parent, (i) grant any proxies or enter into any voting trust or other
agreement or arrangement with respect to the voting of any Shares or (ii) sell,
assign, transfer, encumber or otherwise dispose of, or enter into any Contract,
option or other arrangement with respect to the sale, assignment, transfer,
encumbrance or other disposition of, any Shares during the term of this
Agreement.

Section 4.02. Other Offers. Neither Stockholder nor any of its Subsidiaries
shall, and Stockholder shall instruct its Representatives not to (i) solicit,
initiate or knowingly take any action to facilitate or encourage the submission
of any [Takeover Proposal], (ii) enter into or participate in any discussions or
negotiations with, furnish any material non-public information relating to the
Company or any of its Subsidiaries or afford access to the business, properties,
assets, books or records of the Company or any of its Subsidiaries to or
otherwise knowingly cooperate with any Third Party that is seeking to make, or
has made, an [Takeover Proposal]; provided, however, that notwithstanding the
foregoing, Stockholder may, and may authorize and permit any of its Subsidiaries
or Representatives to, take any actions to the extent the Company is permitted
to take such actions under Section [●] of the Merger Agreement.

Section 4.03. Appraisal Rights. Stockholder agrees not to exercise any rights
(including under Sections 351.447 and/or 351.455 of the General and Business
Corporation Law of Missouri) to demand appraisal of any Shares which may arise
with respect to the Merger.

 

4



--------------------------------------------------------------------------------

ARTICLE 5

MISCELLANEOUS

Section 5.01. Further Assurances. Parent and Stockholder shall each execute and
deliver, or cause to be executed and delivered, all further documents and
instruments and use its commercially reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable under applicable Law, to consummate and make effective the
transactions contemplated by this Agreement.

Section 5.02. Amendments; Termination. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement or in the
case of a waiver, by the party against whom the waiver is to be effective. This
Agreement shall terminate upon the earliest of (a) the termination of the Merger
Agreement in accordance with its terms, (b) the date of any [Company Adverse
Recommendation Change], (c) the making of any change, by amendment, waiver, or
other modification, by any party, to any provision of the Merger Agreement that
reduces or changes the form of consideration payable pursuant to the Merger
Agreement or that otherwise adversely affects the Stockholder in any material
respect, in each case in this clause (c) without the prior written consent of
the Stockholder, and (d) the End Date. Upon termination of this Agreement, no
party shall have any further obligations or liabilities under this Agreement.

Section 5.03. Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense; provided
that Parent shall reimburse the fees and expenses of legal counsel to
Stockholder in connection with this Agreement and the transactions contemplated
hereby.

Section 5.04. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of the other party hereto.

Section 5.05. Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of Missouri, without giving effect to
any choice or conflict of laws provision or rule (whether of the State of
Missouri or any other jurisdiction) that would cause the application of the Laws
of any jurisdiction other than the State of Missouri.

Section 5.06. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the

 

5



--------------------------------------------------------------------------------

same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each party hereto shall
have received counterparts hereof signed by all of the other parties
hereto. Until and unless each party has received a counterpart hereof signed by
the other party hereto, this Agreement shall have no effect and no party shall
have any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication).

Section 5.07. Severability. If any term, provision or covenant of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void or unenforceable, the remainder of the terms, provisions and covenants of
this Agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.

Section 5.08. Release. In consideration of the agreements set forth in this
Agreement, effective as of the Effective Time, Parent hereby, on behalf of
itself and its Affiliates (including Purchaser, and, from and after the
Effective Time, the Company and its Subsidiaries), successors and assigns (the
“Releasors”), unequivocally, unconditionally and irrevocably releases and
discharges Stockholder and its Affiliates, and each of their respective
shareholders, partners, members, officers, directors, employees, advisors,
agents, successors and assigns (the “Releasees”), from any and all actions,
causes of action, choses in action, cases, claims, suits, debts, dues, damages,
judgments and liabilities, of any nature whatsoever, in Law, at equity or
otherwise, whether direct, derivative or otherwise, which have been asserted
against a Releasee or which, whether currently known or unknown, suspected or
unsuspected, fixed or contingent, and whether or not concealed or hidden, the
Releasors ever could have asserted or ever could assert, in any capacity
whatsoever, whether as shareholder or otherwise, either for itself or as an
assignee, heir, executor, trustee, administrator, successor or otherwise for or
on behalf of any other Person, against the Releasees, arising out of or relating
to any acts, omissions, claims, transactions or occurrences whatsoever, up to
and including the Effective Time, including in connection with the transactions
contemplated by the Merger Agreement (the “Released Claims”); and the Releasors
hereby unequivocally, unconditionally and irrevocably agree not to initiate
proceedings with respect to, or institute, assert or threaten to assert, any
Released Claim. Parent shall not make, and shall not permit any of the Releasors
to make, any claim or demand, or commence any action, claim, suit or proceeding
asserting any claim or demand, including any claim of contribution or any
indemnification, against any Releasee.

Section 5.09. Capacity. Stockholder is signing this Agreement solely in
Stockholder’s capacity as a stockholder of the Company, and not in any other
capacity and this Agreement shall not limit or otherwise affect the actions of
Stockholder or any Affiliate, employee, designee or Representative of
Stockholder or any of its Affiliates in any other capacity, including, if
applicable, as an officer or director of the Company or any of its Subsidiaries.

 

6



--------------------------------------------------------------------------------

Section 5.10. Legal Counsel. The parties hereto acknowledge that Kirkland &
Ellis LLP (“Kirkland”) has represented only the Company in connection with the
negotiation and execution of the Merger Agreement and the ancillary agreements
and transactions contemplated thereby, and that Kirkland has not undertaken to
represent any other party in connection therewith.

Section 5.11. No Agreement Until Executed. Irrespective of negotiations among
the parties of drafts of this Agreement, this Agreement shall not constitute or
be deemed to be evidence of a Contract, agreement, arrangement or understanding
between the parties hereto unless and until this Agreement and the Merger
Agreement is executed by all parties hereto.

[Remainder of this page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Support Agreement to be
duly executed as of the day and year first above written.

 

[PARENT] By:  

 

  Name:     Title:  

 

[STOCKHOLDER] By:  

 

  Name:     Title:  

 

Class of

Stock

 

Shares

Owned

                   



--------------------------------------------------------------------------------

EXHIBIT “E”

FORM OF PRESS RELEASE



--------------------------------------------------------------------------------

LOGO [g206638ex101pg38.jpg]

Press Release

Epiq and Villere Enter Settlement Agreement

Epiq to Nominate Three Additional Independent Directors at Epiq’s 2016 Annual
Shareholders Meeting

Companies Agree to Dismissal of Pending Litigation

Kansas City, Kan. June 7, 2016 — Epiq (NASDAQ: EPIQ), a leading global provider
of integrated technology solutions and services for the legal profession, today
announced that it has reached an agreement with St. Denis J. Villere & Company,
L.L.C. (“Villere”) regarding the composition of the Company’s Board of Directors
and other matters including a resolution of a potential proxy contest and
dismissal of the litigation pending between the companies. Under the terms of
the agreement, Epiq will appoint Jeffrey Galgano, Barry LeBlanc and Gregory
Share to its slate of directors for the 2016 annual meeting of shareholders, and
three Epiq directors will retire from the Board effective December 31, 2016.
With the addition of the three new directors, the Epiq Board will expand to
twelve members through December 31, 2016 (ten of whom are independent directors)
and reduce to nine members on January 1, 2017 (seven of whom are independent
directors). All of the Epiq Board members are elected annually.

Tom W. Olofson, chairman and CEO of Epiq Systems, said, “We are pleased to have
constructively resolved this matter with Villere, one of our long-term
shareholders. This settlement allows us to focus our full energy and resources
on maximizing Epiq’s value for the benefit of Epiq’s shareholders.”

George V. Young, a partner at Villere, stated, “We believe this agreement is a
very positive outcome and will help drive enhanced value for Epiq’s
shareholders.”

As part of the agreement between Epiq and Villere, which beneficially owns
approximately 13% of the outstanding shares of Epiq’s common stock, Villere has
agreed to certain customary standstill provisions, will vote in favor of the
Board’s nominees and other proposals at Epiq’s 2016 annual shareholder meeting,
and will support any transaction meeting certain criteria and approved by the
Board in connection with its strategic review. Epiq and Villere have also agreed
to voluntarily dismiss with prejudice the litigation pending between the
parties, and Epiq will amend its bylaws to remove certain thresholds to nominate
directors to the Board and reimburse Villere its documented expenses. The full
text of the agreement between Epiq and Villere will be filed with the Securities
and Exchange Commission as an exhibit to Epiq’s current report on Form 8-K.



--------------------------------------------------------------------------------

About Epiq

Epiq (NASDAQ: EPIQ) is a leading global provider of integrated technology and
services for the legal profession, including electronic discovery, bankruptcy,
class action and mass tort administration, federal regulatory actions and data
breach responses. Our innovative solutions are designed to streamline the
administration of litigation, investigations, financial transactions, regulatory
compliance and other legal matters. Epiq’s subject-matter experts bring clarity
to complexity, create efficiency through expertise and deliver confidence to our
clients around the world. For more information, visit us at www.epiqsystems.com.

Forward-looking and Cautionary Statements

This press release includes forward-looking statements. These forward-looking
statements include, but are not limited to any projection or expectation of
earnings, revenue or other financial items; the plans, strategies and objectives
of management for future operations; factors that may affect our operating
results; new products or services; the demand for our products and services; our
ability to consummate acquisitions, successfully integrate them into our
operations and achieve expected synergies; future capital expenditures; effects
of current or future economic conditions or performance; industry trends and
other matters that do not relate strictly to historical facts or statements of
assumptions underlying any of the foregoing. These forward-looking statements
are based on our current expectations. In this press release, we make statements
that plan for or anticipate the future. Forward-looking statements may be
identified by words or phrases such as “believe,” “expect,” “anticipate,”
“should,” “planned,” “may,” “estimated,” “goal,” “objective,” “seeks,” and
“potential” and variations of these words and similar expressions or negatives
of these words. Section 27A of the Securities Act of 1933, as amended, and
Section 21E of the Securities Exchange Act of 1934, as amended, provide a “safe
harbor” for forward-looking statements. Because forward-looking statements
involve future risks and uncertainties, listed below are a variety of factors
that could cause actual results and experience to differ materially from the
anticipated results or other expectations expressed in our forward-looking
statements. These factors include (1) failure to keep pace with technological
changes and significant changes in the competitive environment, (2) risks
associated with cyber-attacks, interruptions or delays in services at data
centers, (3) general economic conditions and the cyclical nature of certain
markets; (4) risks of errors or fraud related to our business processes, (5)
interruptions or delays in service at data centers we utilize for delivery of
our services, (6) undetected errors in, and failure of operation of, software
products releases, (7) unavailability of third-party technology, (8) failure of
our financial, operating and information systems to operate as intended, (9) our
inability to attract, develop and retain executives and other qualified
employees, (10) risks associated with the integration of acquisitions into our



--------------------------------------------------------------------------------

existing business operations, (11) risks associated with our international
operations, (12) risks of litigation for infringement of proprietary rights,
(13) future government legislation or changes in judicial interpretations, (14)
any material non-cash write-downs based on impairment of our goodwill, (15)
fluctuations in our quarterly results that could cause fluctuations in the
market price of our common stock, (16) volatility of the market price of our
common stock, (17) the impact of our current review process of strategic
alternatives, (18) the impact of litigation related to potential, actual or
threatened proxy contests, (19) our failure to pay cash dividends, (20) our
inability to raise additional capital to fund our operations because of our
level of indebtedness, (21) our inability to maintain compliance with debt
covenant ratios, (22) risks associated with indebtedness and interest rate
fluctuations, (23) risks associated with provisions of our articles of
incorporation that prevent a takeover of Epiq, and (24) other risks detailed
from time to time in our filings with the Securities and Exchange Commission,
including our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and
Current Reports on Form 8-K. In addition, there may be other factors not
included in our Securities and Exchange Commission filings that may cause actual
results to differ materially from any forward-looking statements. We undertake
no obligation to update publicly or revise any forward-looking statements
contained herein to reflect future events or developments, except as required by
law.

CONTACT:

Investor Contacts:

Kelly Bailey

Epiq Systems

913-621-9500

ir@epiqsystems.com

Chris Eddy / David Collins

Catalyst Global

212-924-9800

epiq@catalyst-ir.com

Media:

Michael Freitag / Mahmoud Siddig / Adam Pollack

Joele Frank, Wilkinson Brimmer Katcher

212-355-4449